Citation Nr: 1047403	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-15 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for anxiety.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for bilateral shoulder 
arthritis.  

4.  Entitlement to service connection for bilateral knee 
arthritis.  

5.  Entitlement to service connection for bilateral foot 
arthritis.  

6.  Entitlement to service connection for bilateral elbow 
arthritis.  

7.  Entitlement to service connection for bilateral hand 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to July 1979 
with additional time served in the Air Force Reserves.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from February 2006 and January 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In the February 2006 rating decision, the RO denied service 
connection for arthritis of the bilateral shoulders, knees, and 
feet, as well as anxiety and hypertension.  The Veteran was 
notified of the RO's decision and his appellate rights in a 
letter dated February 21, 2006.  He submitted a notice of 
disagreement with the RO's decision in September 2006, and a 
Statement of the Case was issued on December 29, 2006.  A VA Form 
9 was received on March 30, 2007.  

In order to be considered timely, a substantive appeal must be 
filed within sixty days from the date of mailing of the Statement 
of the Case, within the remainder of the one-year period from the 
date of mailing of the notification of the determination being 
appealed, or within the extended time limits prescribed pursuant 
to a timely filed request for extension of time.  38 C.F.R. §§ 
20.302(b), 20.303 (2010).  

Although the record shows that the Veteran failed to submit a 
timely substantive appeal with the February 2006 rating decision, 
a review of the record indicates that the RO never addressed the 
issue of timeliness of the Veteran's substantive appeal prior to 
forwarding the appeal to the Board.  Indeed, the RO continued to 
adjudicate the claims for years, despite the fact that an appeal 
had not been timely filed.  See e.g., September 2008 and January 
2009 Supplemental Statements of the Case.  

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that "an untimely Substantive Appeal does not bar the Board's 
exercise of jurisdiction over a matter."  Percy v. Shinseki, 23 
Vet. App. 37 (2009).  Indeed, in cases such as this, where VA has 
treated a claim as if it were a part of a timely filed 
substantive appeal for several years, VA waives any objections it 
might have had to the timeliness of a filing.  Id.  Thus, the 
Board has included the issues stemming from the February 2006 
rating decision in the instant appeal.

This matter also stems from a January 2007 rating decision of the 
Waco RO which denied service connection for bilateral elbow and 
hand arthritis.  The Veteran submitted a notice of disagreement 
with the RO's determination in January 2007 and a Statement of 
the Case was issued in August 2007.  He submitted a timely VA 
Form 9 later that month.

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in October 2010.  A 
transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for bilateral 
shoulder arthritis, bilateral knee arthritis, bilateral foot 
arthritis, bilateral elbow arthritis, and bilateral hand 
arthritis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Other than polysubstance abuse in remission, the Veteran does 
not have a current diagnosis of a psychiatric disorder.

2.  No competent and credible evidence provides a link between 
the Veteran's currently diagnosed hypertension and his military 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for anxiety are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for hypertension are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

VCAA notice, as required by 38 U.S.C.A. § 5103(a), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 
Veteran was provided notice of the VCAA in December 2005, prior 
to the initial adjudication of his claims in the February 2006 
rating decision at issue.  

The VCAA letter summarized the evidence needed to substantiate 
the claims and VA's duty to assist.  It also specified the 
evidence that the Veteran was expected to provide, including the 
information needed to obtain both his private and VA medical 
treatment records.  In this way, the VCAA letter clearly 
satisfied the three "elements" of the notice requirement.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that, upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is granted.  Id.

In the present appeal, the Veteran received Dingess notice in 
March 2006.  Subsequently, the Veteran's claims were 
readjudicated by means of the December 2006 Statement of the 
Case.  The Board finds that this action effectively satisfies 
VA's requirements in view of Dingess.

Furthermore, in October 2010, the Veteran was notified during the 
Travel Board hearing of the evidence needed to support his 
appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board further concludes that all relevant evidence necessary 
for an equitable resolution of the issues decided herein have 
been identified and obtained, to the extent possible. The 
evidence of record includes service medical records, VA medical 
records, and statements from the Veteran and his representative.  
The Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The Veteran has 
been accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process requirements 
have been met.  See 38 C.F.R. § 3.103.

The Board notes that the Veteran has not been afforded a VA 
examination in conjunction with his claims for service connection 
for anxiety and hypertension.  VA will provide a medical 
examination or obtain a medical opinion if the record, including 
lay or medical evidence, contains competent evidence of a 
disability that may be associated with an event, injury, or 
disease that occurred in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, there is simply no indication that the Veteran had 
hypertension or a psychiatric disorder.  Service treatment 
records are devoid of any complaints related to these 
disabilities, and evaluation of the vascular system and 
psychiatry separation was normal.  Blood pressure was 124/76.  To 
the extent that the Veteran has alleged problems related to 
hypertension and anxiety service, the Board finds the report of 
medical history completed by the Veteran at the time of 
separation-in which he denied having had high blood pressure, 
frequent trouble sleeping, depression or excessive worry, or 
nervous trouble of any sort-as more probative to these issues, as 
this report was made contemporaneous to service and in connection 
with medical treatment.  Simply put, as nothing related to these 
disabilities was shown during service or shortly thereafter, a VA 
examination and opinion are not necessary.

In summary, all relevant facts have been properly developed in 
regard to the Veteran's claims decided herein, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist with the development of facts pertinent to the 
claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of these two issues in this 
Board decision.  Rather, remanding these issues for further VCAA 
development would be an essentially redundant exercise and would 
result only in additional delay with no benefit to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

II.  Law and Regulations

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  In fact, competent medical evidence is 
not necessarily required when the determinative issue involves 
either medical etiology or a medical diagnosis.  Id. at 1376-77; 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 
2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. 
Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-95.

Service connection may be presumed, for certain chronic diseases, 
such as hypertension and psychoses, which develop to a 
compensable degree (10 percent) within a prescribed period after 
discharge from service (one year for hypertension and psychoses), 
although there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Also, while the disease 
need not be diagnosed within the presumptive period, it must be 
shown, by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).

The Board observes that, with respect to the Veteran's Air Force 
Reserve service, the applicable laws and regulations permit 
service connection only for disability resulting from disease or 
injury incurred or aggravated while performing active duty for 
training (ACDUTRA) or injury incurred or aggravated while 
performing inactive duty for training (INACDUTRA).  See 38 
U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).


III.  Factual Background

In this case, service treatment records reveal that the Veteran 
had a blood pressure reading of 138/80 in August 1976.  The 
May 1979 separation examination report indicates that the Veteran 
had a normal vascular system and was psychiatrically normal.  His 
blood pressure was noted to be 124/76.  The Veteran noted on his 
May 1979 Report of Medical History (RMH) that he did not have 
high or low blood pressure, frequent trouble sleeping, depression 
or excessive worry, or nervous trouble of any sort.

In May 1980, the Veteran wrote on an RMH that he did not have 
high blood pressure, frequent trouble sleeping, depression or 
excessive worry, or nervous trouble of any sort.  In May 1981, a 
reserve service examiner indicated that the Veteran had a normal 
vascular system and was psychiatrically normal.  His blood 
pressure was noted to be 130/70.

A reserve service examination report dated March 1985 reflects 
that the Veteran was psychiatrically normal and had a normal 
vascular system.  His blood pressure was 110/80.  The Veteran 
indicated on an RMH dated March 1985 that he did not have high 
blood pressure, frequent trouble sleeping, depression or 
excessive worry, or nervous trouble of any sort.

Another reserve examiner noted in November 1988 that the Veteran 
had a normal vascular system and was psychiatrically normal.  His 
blood pressure was noted to be 120/80.  Again, the Veteran 
indicated on a November 1988 RMH that he did not have high blood 
pressure, frequent trouble sleeping, depression or excessive 
worry, or nervous trouble of any sort.

A VA treatment record from October 2001 reflects that the Veteran 
had high blood pressure but no diagnosis of hypertension.  
Additional treatment records from October and November 2001 
contain blood pressure readings of 175/86, 166/82, and 181/83.  
In November 2001, the Veteran was diagnosed with hypertension.

A VA mental health treatment record from November 2004 reflects 
that the Veteran wanted treatment for alcohol, cocaine, and 
nicotine dependence.  He began a VA treatment program.  His 
April 2005 discharge summary indicates that his only Axis I 
diagnoses were alcohol, cocaine, and nicotine dependence.  
Additional VA mental health follow-up records from 2005 through 
2007 contain a diagnosis of polysubstance abuse, in remission.

During his October 2010 Board hearing, the Veteran testified that 
during service, he never received treatment for hypertension, but 
he consumed large quantities of alcohol and greasy food.  He also 
said that he mentioned having anxiety to a medical provider while 
in service while he was getting treatment for chest pains.  He 
said that he experienced difficulty breathing and was given 
muscle relaxers.  He stated that he experienced anxiety about 
once a month.

IV.  Analysis

A.  Anxiety

The Board has reviewed the competent medical evidence of record 
cited above and finds that this evidence shows no current 
diagnosis or treatment for anxiety or other psychiatric disorder, 
other than polysubstance abuse.  Concerning the diagnosis of 
polysubstance abuse, service connection cannot be granted when a 
disability was, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301.  Consequently, the Board does not find that the competent 
medical evidence of record supports the Veteran's claim.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as 
here, medical evidence does not establish that the Veteran has 
the disability for which service connection is sought, there can 
be no valid claim for service connection on either a direct or 
presumptive basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for service connection for anxiety must 
be denied, because the first essential criterion for a grant of 
service connection-evidence of a current disability upon which 
to predicate a grant of service connection-has not been met.

The Board is aware of the holding of the Court in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), in which the Court pointed out 
that the claimant cannot be held to a "hypothesized diagnosis-one 
he is incompetent to render" when determining what his actual 
claim may be, and noted that the Board should have considered 
alternative current conditions within the scope of the filed 
claim.  In Clemons, the Veteran specifically requested service 
connection for PTSD, but the medical record included diagnoses of 
an anxiety disorder and a schizoid disorder, and the Board denied 
the claim for service connection for PTSD upon the absence of a 
current diagnosis of PTSD, but did not address the other 
diagnoses.  The present case differs from Clemons, however, as 
record contains no other diagnosed psychiatric disorder other 
than polysubstance abuse.  As there are no other psychiatric 
diagnoses other than polysubstance abuse of record, the Board 
finds no basis for additional development and adjudication 
pursuant to Clemons.

Moreover, while the Veteran may certainly testify as to anxious 
feelings or other manifestations related to mood, he has not been 
shown to possess the requisite training, credentials, or other 
expertise in the field of mental health treatment to competently 
ascertain that such symptoms are attributable to a chronic mental 
health disease not of willful misconduct origin, as opposed to 
substance abuse.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

B.  Hypertension

The evidence of record clearly establishes that the Veteran has 
current hypertension.  However, the record simply fails to 
establish that his hypertension is medically related to either 
service or service-connected disability.

The medical evidence does not show elevated blood pressure 
readings or a diagnosis of hypertension during service or within 
one year after the Veteran's separation from service.  Moreover, 
none of the medical records reflecting a diagnosis of 
hypertension even suggests that there exists a medical nexus 
between the Veteran's current hypertension and the Veteran's 
military service, and neither the Veteran nor his representative 
has presented or identified any such existing medical opinion.

The Board must stress that a diagnosis of hypertension is based 
upon blood pressure readings, rather than physical 
manifestations.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  It 
is emphatically not a disability capable of lay observation on 
the part of the Veteran or another lay observer.  See Jandreau v. 
Nicholson, supra.  The Veteran is therefore not competent to make 
a diagnosis of the disease or to provide an opinion as to its 
etiology.

C.  Both Claimed Disabilities

The Board has also carefully considered the Veteran's written 
statements and testimony offered at his October 2010 Board 
hearing.  Unfortunately, the Veteran's statements are not 
credible.  While he presently asserts that a doctor told him that 
he had anxiety while in the service, and that he believes that 
alcohol and greasy food raised his blood pressure, he indicated 
on RMHs completed in 1979, 1980, 1985, and 1988 that he did not 
have high or low blood pressure, frequent trouble sleeping, 
depression or excessive worry, or nervous trouble of any sort.  
As the Veteran's present assertions contradict what he previously 
indicated on his RMHs, the Board finds his assertions to not be 
credible.

For all the foregoing reasons, the Board finds that the claims 
for service connection for hypertension and anxiety must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for anxiety is denied.

Service connection for hypertension is denied.


REMAND

The Veteran has asserted that he has arthritis in his bilateral 
shoulders, elbows, hands, knees, and feet as a result of his 
service.  Specifically, he has asserted that his in-service work 
as a welder and lifting heavy equipment led to arthritis.  
Additionally, he has contended that he has knee problems as a 
result of an auto accident that occurred while he was on active 
duty.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold 
for getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

A service treatment record from May 1974 documents the Veteran's 
in-service automobile accident.  Additionally, the May 1979 
separation examination report reflects that the Veteran had 
swollen joints.  A December 2004 VA treatment record contains a 
notation that the Veteran had arthritis in all of his joints.  
Another VA treatment record from April 2005 reflects that the 
Veteran had joint swelling and pain consistent with gout.  The 
Board finds that a medical opinion addressing the nature and 
etiology of these disabilities is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
multi-joint disabilities, including arthritis 
of the bilateral shoulders, elbows, hands, 
knees, and feet.  The claims file including a 
copy of this remand must be made available 
to, and be reviewed by, the examiner.

After examining the Veteran and reviewing the 
claims file, the examiner should proffer an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that any currently 
diagnosed multi-joint conditions, including 
arthritis of the bilateral shoulders, elbows, 
hands, knees, and feet, are etiologically 
related to an incident of the Veteran's 
service.  

The examiner should provide a full rationale 
with respect to any stated medical opinions.  
The examiner is also advised that the Veteran 
is competent to report injuries and symptoms 
in service, and that the Veteran's reports 
must be considered.  

2.  Then, the RO should readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the RO should issue an SSOC and 
afford the Veteran and his representative an 
appropriate opportunity to respond before the 
case is returned to the Board for further 
appellate action.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


